Mr. Justice Burnett
delivered the opinion of the court.
The only evidence of the conveyance by her husband to the plaintiff of the land in dispute is an exemplification of page 139 of volume 12 of the Records of Marion County, disclosing the record of a quitclaim deed from Thomas G~. Hogan to Leverna Hogan of the west half of claim No. 57, being parts of sections 5, 6, 7 and 8, in township 10 south, range 2 west, W. M., described also by metes and bounds, in consideration of the love and affection he entertained for his wife. The deed itself was not offered in evidence and no witness was produced who ever saw it. The plaintiff herself declared she had never heard, or, if she had, she had forgotten, about the deed until long after the conclusion of the partition suit. Under these circumstances, it was urged by the defendants that there was no evidence of the delivery of the deed so as to accomplish the change of title from the decedent to the plaintiff: We do not deem it necessary to decide this question, but pass to a consideration of the complaint and the effect to be given to the partition suit described therein.
1, 2. Referring to the allegations of the initial pleading here, we observe that it contains no statement that the mistake averred was mutual between the parties to that suit. The plaintiff asserts that she was “ignorant of the law and unaware of her rights in the property”; that she acted “upon a mistaken view of the law, not knowing or appreciating her rights in said property included in the deed from Thomas G-. Hogan to her.” She does not pretend that her children, the defendants, were mistaken; but, on the contrary, she asserts that:
*261“Each of them at that time knew that this plaintiff was entitled to snch division of such property as would give this plaintiff absolute leg'al fee-simple title to the property covered in said deed.”
It is hornbook law that a mistake must be mutual between adversary parties if a proceeding affecting them is to be set aside for that reason. The complaint lacks this essential authorizing the action of a court when called upon to overturn a judicial decree on the ground of mistake. The plaintiff does not directly aver that she was not aware of the existence of the deed. The legal effect of her complaint is that she was ignorant of her rights flowing from the facts involved. Ignorance of the law excuses no man, is an ancient maxim of jurisprudence.
It is not intimated in the complaint that anyone undertook to misrepresent a single fact to the plaintiff or to overreach or defraud her. The testimony shows her to be a woman of affairs who conducted the settlement of her husband’s estate and other business with ordinary skill and intelligence. By her partition suit she clearly intended to divide the actual lands in question between her children. "We have thus embodied there a proceeding which she commenced of her own free will and accord before a tribunal having the jurisdiction to hear and determine that kind of a cause, and she and her children, all adults, sui juris, voluntarily submitted themselves and the property to the authority of that tribunal. The testimony discloses that before the commencement of the suit the plaintiff and her children, defendants here, had substantially agreed on a division of all the land, but for some reason best known to the plaintiff she preferred to and did commence the partition suit, in which, as *262the documentary evidence here reveals, she herself verified the complaint.
After hearing the parties on their deliberate submission to its jurisdiction, the Circuit Court entered an interlocutory decree defining the rights of the parties as the plaintiff had alleged them. On her motion it proceeded to actual partition and final decree. The sanction to be given to such a decree is thus defined in Section 756, L. O. L.:
“The effect of a judgment, decree, or final order in an action, suit or proceeding before a court or judge thereof of this state or of the United States, having jurisdiction to pronounce the same, is as follows: (1) In case of a judgment, decree or order against a specific thing, or in respect to the probate of a will or the administration of the estate of a deceased person, or in respect to the personal, political or legal condition or relation of a particular person, the judgment, decree or order is conclusive upon the title to the thing, the will or administration, or the condition or relation of the person; (2) in other cases, the judgment, decree, or order is, in respect to the matter directly determined, conclusive between the parties and their representatives and successors in interest by title subsequent to the commencement of the action, suit, or proceeding, litigating for the same thing, under the same title and in the same capacity. ’ ’
In this connection we advert to Chapter 6, Title VI, L. O. L., relating to partition. It is there said in Section 436:
“The interest of all persons in the property, whether such persons be known or unknown, shall be set forth in the complaint, specifically and particularly, as far as known to the plaintiff. * * ”
It is prescribed in Section 440:
*263“The defendant shall set forth in his answer the nature and extent of his interest in the property. * * ”
Again, in Section 441, the statute declares:
‘ ‘ The rig’hts of the several parties, plaintiffs as well as defendants, may be put in issue, tried, and determined in such suit, and where a defendant fails to answer, or where a sale of the property is necessary, the title shall be ascertained by proof to the satisfaction of the court before the decree for partition or sale is given.”
Still further it is laid down in Section 444:
“The court may confirm or set aside the report in whole or in part, and if necessary appoint new referees. Upon the report being confirmed, a decree shall be given that such partition be effectual forever, which decree shall be binding and conclusive: (1) On all parties named therein and their legal representatives, who have at the time any interest in the property divided, or any part thereof, as owners in fee, or as tenants for life or for years, or as entitled to the reversion, remainder, or inheritance of such property or any part thereof after the termination of a particular estate therein, of who by any contingency may be entitled to a beneficial interest in the property, or who have an interest in any undivided share thereof as tenants for years or for life. * * ”
Finally, Section 445 reads as follows:
“But such decree and partition shall not affect tenants for years or for life of the whole of the property which is the subject of partition; nor shall such decree and partition preclude any person, except such as are specified in the last section, from claiming title to the property in question, or from controverting the title of the parties between whom the partition shall have been made.”
*2643, 4. It thus appears that under our statute a court of equity in partition suits has jurisdiction to adjudicate, not merely possession, but also title to real property. Under the provisions of our law where partition cannot be made, the court may direct an alienation of the whole title and divide the proceeds thereof. The terms of our code distinguish the precedents cited by the plaintiff to the effect that a party to a partition suit is not estopped to question the title of any other participant in such a proceeding because partition has to do only with possession. Such was the rule at common law where the only unity of tenants in common was that of possession. Our statute, however, has changed the common-law canon on that subject. The principle is thus laid down in 30 Cyc., page 310:
“The truth is that a judgment in partition is as conclusive as any other. It does not create nor manufacture a title, nor divest the title of anyone not actually or constructively a party to the suit; but it operates by way of estoppel. It prevents any of the parties from relitigating any of the issues presented for decision, and the decision of which necessarily entered into the judgment; and it divests all title held by any of the parties at the institution of the suit. ’ ’
In this connection the plaintiff argues that, because the defendants in the partition siiit did not dispute her allegations of title, there was no issue, and hence she is not bound by the decree therein; but this is beside the mark. The fact that there was no dispute strengthens, rather than weakens, the position of the defendants here. In a sense, by her own voluntary act, without any fault, fraud, or mistake on the part of her children and without any mistake of fact, on her part, but only an error of law as disclosed by her complaint here, the plaintiff entered into what may be *265termed, in the words of Blackstone, “a contract of record,” with the defendants here, whereby she disposed of the title to the property involved. It was clearly in the nature of a family settlement which should be respected in spite of the fact that since then she has contracted another alliance. It cannot be admitted as a principle that the plaintiff, having voluntarily secured an adjudication of a competent tribunal fixing the status of real property, can afterward overturn it merely because she did not understand her rights, unless the misunderstanding was mutually shared by the other parties or induced by their fraud or other wrongdoing. A contrary holding would beget instability of titles and destroy the sanction of judicial decrees.
The partition proceedings and the decree therein do not constitute any cloud upon the plaintiff’s estate in the lands as adjudicated by that decree.
The determination of the Circuit Court in this case is reversed and the suit dismissed.
Reversed. Suit Dismissed.
Mr. Chief Justice Moore, Mr. Justice Benson and Mr. Justice McBride concur.
Denied March 16, 1915.